Exhibit 10.50

 

THE MILLS CORPORATION
RESTRICTED STOCK AGREEMENT
(2004 Stock Incentive Plan)

 

THIS RESTRICTED STOCK AGREEMENT (this “Agreement”) is entered into as of
                             (the “Date of Grant”) by and between THE MILLS
CORPORATION, a Delaware corporation (the “Company”), and
                            (“Grantee”).

 

RECITALS

 

WHEREAS, the Company has adopted the 2004 Stock Incentive Plan (as amended from
time to time, the “2004 Plan” or the “Plan”) which provides for the grant under
certain circumstances of shares of common stock of the Company (the “Shares”),
which Shares have a par value of $0.01 per share; capitalized terms used but not
defined herein shall have the meanings assigned to them in the 2004 Plan;

 

WHEREAS, in accordance with and subject to the terms and conditions set forth in
the Plan, the Company desires to grant to Grantee a certain number of Shares
under the Plan (the “Restricted Stock Award”), in connection with Grantee’s
employment; and

 

WHEREAS, Grantee desires to accept the Restricted Stock Award provided for in
this Agreement and will abide by the obligations imposed on Grantee under this
Agreement.

 

NOW, THEREFORE, in consideration of the mutual benefits hereinafter provided,
and of other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally
bound, hereby agree as follows:

 

Section 1.                                          Effect of the Plan.  Grantee
will abide by, and the Restricted Stock Award granted to Grantee will be subject
to, all of the provisions of the 2004 Plan and of this Agreement, together with
all rules and determinations from time to time issued by the Company’s Executive
Compensation Committee (the “Committee”) and by the Board of Directors of the
Company (the “Board”) pursuant to the 2004 Plan.  The Board may, at any time and
from time to time, amend, suspend, or terminate the Plan for any reason it deems
necessary, appropriate or desirable.  The Board may amend the terms of any
outstanding Award, prospectively or retroactively.  No amendment, suspension, or
termination of the Plan or any outstanding Award shall, without the consent of
the Grantee, materially impair the rights or obligations under any outstanding
Award.  Additionally, this Agreement shall be subject, without further action by
the Company or Grantee, to any such amendment, modification, restatement or
supplement.

 

--------------------------------------------------------------------------------


 

Section 2.                                          Grant.  Subject to the terms
and conditions of this Agreement, the Company hereby grants and issues to
Grantee                Shares (“Awarded Shares”).

 

Section 3.                                          Awarded Shares

 

Section 3.1                                   Vesting Schedule; Service
Requirement.

 

(a)                                  Subject to the other provisions of this
Section 3, Grantee’s ownership of Awarded Shares shall vest (i.e., become
nonforfeitable) if Grantee has been a Service Provider from the Date of Grant up
to the applicable “Vesting Date” set forth in the following vesting schedule:

 

Percentage of
Shares Vested

 

Vesting Date

 

 

%

 

 

 

%

 

 

 

If Grantee ceases to be a Service Provider for any reason other than: (i) a
termination of Grantee’s Service by the Company or an Affiliate for Cause, or
(ii) Grantee’s voluntary termination of Service other than for Good Reason, and
such termination occurs between Vesting Dates, then a prorated number of the
Awarded Shares to be vested as of the next succeeding Vesting Date (which
prorated number shall be calculated based on the number of days in the
applicable vesting period prior to the termination over the total number of days
in such vesting period) shall be deemed to have been vested as of the date of
such termination; provided that no fraction of a share shall be deemed vested
pursuant to this provision.  Upon a Change of Control, all Shares of Restricted
Stock shall become fully vested, subject to Section 17.2(a) and (b) of the 2004
Plan.

 

(b)                                 For purposes of this Agreement, “Person”
means an individual or entity, such as, but not limited to, a corporation,
general partnership, joint venture, limited partnership, limited liability
company, trust or business association.

 

(c)                                  For purposes of this Agreement, “Good
Reason” shall mean the occurrence of any one or more of the following events
without the express written consent of the Grantee; provided, however, that any
of the events described in clauses (ii) and (iv) below shall only constitute
Good Reason if the Company shall have failed to correct or remedy such event
within thirty (30) days following receipt of written notice from the Grantee
describing in reasonable detail such event and demanding correction or remedy:

 

(i)                                     the relocation of Grantee’s principal
office to a location that is more than fifty (50) miles from the Company’s
current or future Washington, D.C. area headquarters, or, if Grantee is not
located at the Company’s Washington, D.C. area headquarters, a relocation of
Grantee’s office that results in an increase of fifty (50) miles or more in the
distance of Grantee’s commute;

 

2

--------------------------------------------------------------------------------


 

(ii)                                  a failure by the Company to pay or provide
for any earned base salary, earned annual bonus or any other material earned
compensation in each case when due;

 

(iii)                               a reduction by the Company in Grantee’s base
salary except as part of a salary reduction program approved by the Board of
Directors that is generally applicable to employees of the Company in the same
or similar positions to that of Grantee; or

 

(iv)                              the failure of the Company to obtain a
satisfactory agreement from any successor to the Company to assume and perform
the obligations of the Company hereunder (after taking into account any action
of the Board pursuant to Section 17.2 of the Plan).

 

(d)                                 Except as otherwise provided in
Section 3.1(a) hereof, all shares of Restricted Stock shall be forfeited by
Grantee in the event that Grantee ceases to be a Service Provider.  For purposes
of this Agreement, unless otherwise agreed to in writing by the Company,
termination of employment shall be deemed to occur on the last day actually
worked by Grantee, rather than the last day Grantee is on the payroll of the
Company or an Affiliate.  The Committee, in its sole and absolute discretion,
shall determine whether a leave of absence shall constitute a termination of
employment.

 

Section 3.2                                   Restriction Period; Legend.

 

(a)                                  The period commencing on the Date of Grant
during which the Awarded Shares have not vested (i.e., are forfeitable) is
referred to herein as the “Restriction Period.”  Awarded Shares that have not
vested during the Restriction Period are referred to herein as Shares of
“Restricted Stock.”

 

(b)                                 In the event the Company issues certificates
representing Shares of Restricted Stock, such certificates shall bear the
following legend:

 

“THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED HEREBY ARE SUBJECT TO THE
TERMS AND CONDITIONS (INCLUDING THE RISK OF FORFEITURE AND RESTRICTIONS AGAINST
TRANSFER) CONTAINED IN THE MILLS CORPORATION 2004 STOCK INCENTIVE PLAN, AS THE
SAME MAY BE AMENDED FROM TIME TO TIME (THE “PLAN”) AND A WRITTEN AGREEMENT (THE
“AGREEMENT”) ENTERED INTO BETWEEN THE REGISTERED OWNER AND THE MILLS
CORPORATION.  RELEASE FROM SUCH TERMS AND CONDITIONS SHALL BE MADE ONLY IN
ACCORDANCE WITH THE PROVISIONS OF THE PLAN AND THE AGREEMENT, A COPY OF EACH OF
WHICH IS ON FILE IN THE OFFICE OF THE SECRETARY OF THE MILLS CORPORATION.”

 

3

--------------------------------------------------------------------------------


 

(c)                                  When the restrictions applicable to Shares
of Restricted Stock shall lapse, if the Company issues certificates representing
Shares of Restricted Stock, a new certificate for such Shares shall be delivered
to Grantee free of such restrictions.  Shares of Restricted Stock that are
forfeited shall be immediately transferred to the Company without any payment by
the Company; the Company shall have the full right to cancel the certificates
evidencing such forfeited shares automatically upon such forfeiture, whether or
not such certificates shall have been surrendered to the Company.  Following
such forfeiture, Grantee shall have no further rights with respect to such
forfeited Shares.

 

Section 3.3                                   Death, Disability or Retirement. 
If before the end of the Restriction Period, Grantee dies, sustains a Disability
or retires under the provisions of a retirement plan of the Company (or on or
after age 60 if no retirement plan of the Company or an Affiliate is applicable
to Grantee), all Shares of Restricted Stock shall vest immediately, and the
Company shall issue to Grantee, Grantee’s legal guardian, the executor or
administrator of the estate of Grantee, or the Person or Persons to whom rights
under this Agreement shall have passed by bequest or inheritance, as the case
may be, such Shares free of the restrictions set forth in Section 3.2(b) hereof.

 

Section 3.4                                   Non-transferability. 
Notwithstanding any other provisions of this Agreement to the contrary, (a) the
rights granted to Grantee with respect to Shares of Restricted Stock as set
forth herein (including, but not limited to, the right to vote Shares of
Restricted Stock and the right to receive dividends on Shares of Restricted
Stock as set forth in Section 4 hereof) may not be transferred, assigned,
pledged or disposed of in any manner whatsoever, except that such rights may be
transferred by will or the laws of descent and distribution, and (b) any attempt
to transfer, assign, pledge or otherwise dispose of such rights in contravention
of this Section 3.4 shall be null and void and without effect and shall cause
the forfeiture of all Shares of Restricted Stock.

 

Section 4.                                          Dividend and Voting Rights. 
Subject to the restrictions contained in this Agreement, all of the Awarded
Shares shall be deemed issued and outstanding Shares as of the first Vesting
Date, and, therefore, Grantee shall have the rights of a stockholder with
respect to the Awarded Shares, including the right to vote all such Shares
(including Shares of Restricted Stock) and to receive all dividends, cash or
stock, paid or delivered thereon, with respect to such Shares (including Shares
of Restricted Stock) from and after the first Vesting Date.  Any forfeiture of
Shares of Restricted Stock pursuant to Section 3.4 hereof shall not create any
obligation on the part of Grantee to repay dividends received as to such Shares
of Restricted Stock during the Restriction Period, nor shall such forfeiture
invalidate any votes given by Grantee with respect to such Shares prior to
forfeiture.

 

Section 5.                                          Withholding of Taxes.  The
parties hereto recognize that the Company or an Affiliate may be obligated to
withhold federal, state and local income taxes and social security taxes to the
extent that Grantee realizes ordinary income in connection with the vesting of
Shares of Restricted Stock.  Grantee agrees that the Company or an Affiliate may
withhold amounts needed to cover such taxes from

 

4

--------------------------------------------------------------------------------


 

payments otherwise due and owing to Grantee (including, but not limited to,
salary or other compensation of Grantee), and also agrees that upon demand
Grantee will promptly pay to the Company or an Affiliate having such obligation
any additional amounts as may be necessary to satisfy such withholding tax
obligation.  Such payment shall be made in cash or cash equivalents.

 

Section 6.                                          Notices.  Any notice to be
given to the Company shall be addressed to each of the Treasurer and the General
Counsel of the Company at the Company’s principal executive office, and any
notice to be given to Grantee shall be addressed to Grantee at the address then
appearing on the personnel records of the Company or Affiliate by which he or
she is employed, or at such other address as either party hereafter may
designate in writing to the other.  Any such notice shall be deemed to have been
duly given when addressed as aforesaid, deposited in the United States mail,
registered or certified mail, postage and registration or certification fees
prepaid, or when deposited with a recognized overnight courier.

 

Section 7.                                          Section 83(b) Election
Impermissible.  With respect to the Restricted Stock Award, Grantee is not
permitted to make an election under Section 83(b) of the Code.  In the event
Grantee makes such an election in violation of this Section, the Grantee shall
immediately forfeit the Restricted Stock Award and shall return to the Company
any amounts received, whether from a sale of shares or otherwise.

 

Section 8.                                          Governing Law.  The law of
the State of Delaware, except its law with respect to choice-of-law or
conflicts-of-law, shall be controlling in all matters relating to this
Agreement.

 

5

--------------------------------------------------------------------------------


 

Section 9.                                          No Employment Rights. 
Grantee acknowledges and agrees that nothing contained herein or in the 2004
Plan, nor any of the rights granted hereunder or thereunder to Grantee, shall be
construed to (a) give Grantee the right to remain employed by the Company or any
Affiliate or to any benefits not specifically provided hereunder or under the
2004 Plan, or (b) in any manner modify the right of the Company or any Affiliate
to modify, amend or terminate any of its employee benefit plans.

 

Section 10.                                   Nature of Payments.  Any and all
grants or deliveries of Shares hereunder shall constitute special incentive
payments to Grantee and shall not be taken into account in computing the amount
of salary or other compensation of Grantee for the purposes of determining any
pension, retirement, death or other benefits under (a) any pension, retirement,
profit-sharing, bonus, life insurance or other employee benefit plan of the
Company or any Affiliate, or (b) any agreement between the Company or any
Affiliate, on the one hand, and Grantee, on the other hand, except as such plan
or agreement shall otherwise expressly provide.

 

Section 11.                                   Entire Agreement; Amendment;
Waiver.  This Agreement embodies the entire agreement of the parties hereto with
respect to the Restricted Stock Award, the Awarded Shares and all other matters
contained herein.  This Agreement supersedes and replaces any and all prior oral
or written agreements with respect to the specific subject matter hereof.  This
Agreement may be amended, and any provision hereof waived, but only if the
amendment or waiver is in writing signed by both parties.  A waiver on one
occasion shall not be deemed to be a waiver of the same or any other breach on a
future occasion.  If there is any inconsistency between the provisions of this
Agreement and of the 2004 Plan, the provisions of the 2004 Plan shall govern.

 

The Company and Grantee have caused this Agreement to be duly executed as of the
date first above written.

 

 

 

Company:

 

 

 

 

 

THE MILLS CORPORATION,
a Delaware corporation

 

 

 

By:

 

 

 

 

Kenneth R. Parent

 

 

Chief Operating Officer

 

 

 

Grantee:

 

 

 

 

 

 

 

 

6

--------------------------------------------------------------------------------